DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 7/6/2021, 6/16/2021 and 6/7/2021 have
been entered. The preliminary amendment filed on 4/1/2021 has been entered. Claims 1-20 are presented for examination. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 10,614,277. This is a statutory double patenting rejection.
Claims 1-20 are rejected in view of claims 1-20 of the ‘277 patent in that they recite:
Claim 1 of the Application
Claim 1 of the ‘277 Patent
1. A method for facilitating private or anonymous communications, comprising: 

obtaining, with a two dimensional code scanner of an application residing on a mobile device of a first user, a scanned image of a code symbol corresponding to a unique communication profile of a second user; 

converting, using the application of the mobile device of the first user, the scanned image of the code symbol into a corresponding two dimensional pattern of dots representative of the code symbol; extracting from the two dimensional pattern of dots, using the application of the mobile device of the first user, a digital identification code of the second user in the form of a sequence of digital data embedded in the code symbol; and 

establishing, using an application of the mobile device of the first user and the digital identification code of the second user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the second user or information designated as anonymous by the second user.  

2. The method of claim 1, wherein establishing the secure two-way communication with the second user does not reveal to the second user the network address of the first user or information designated as anonymous by the first user.  

3. The method of claim 2, wherein establishing a secure two-way communication with the second user comprises using a secure server.  


4. The method of claim 3, wherein the secure server stores one o more of: the information associated with a network address of the first or second user, the information designated as anonymous by the first or second user, or contact information of the first or second user.  

5. The method of claim 4, wherein the secure server uses at least some of the information associated with a network address of the first or second user, at least some of the information designated as anonymous by the first or second user, or at least some of the contact information of the first or second user to establish the secure two-way communication between the first and second users.  

6. The method of claim 4, wherein the secure server deletes one or more of: the corresponding information associated with a network address of the first or second user, the information designated as anonymous by the first or second user, or the contact information of the first or second user if the first or second user has not established a secure two-way communication within a predetermined time.  


7. The method of claim 1, wherein the digital identification code of the second user expires if the first user does not establish the secure two-way communication with the second user within a predetermined time.  

8. The method of claim 1, wherein the application of the mobile device of the first user includes a stored table of previously extracted digital identification codes of other users, including the second user.  

9. The method of claim 8, wherein the digital identification code of the second user includes a set of numbers or a value associated with a stored profile of the second user.  
10. The method of claim 9, wherein a remote server uses the set of numbers or the value to access the information associated with a network address of the second user or the information designated as anonymous by the second user. 
 
11. The method of claim 1, wherein the code symbol corresponding to a unique communication profile of the second user comprises a QR code and includes a classification category indicative of the level of anonymity associated with the profile.  

12. The method of claim 11, wherein the classification category is one of: personal, professional, anonymous, or miscellaneous.  

13. The method of claim 1, further comprising: receiving, via the application of the mobile device of the first user, notifications from the second user.
  
14. The method of claim 13, wherein the notifications comprise one or more of: a request to establish a two-way communication, an alert, a sound, an icon badge, a sticker, a selection of one or more items for purchase, or a reminder to perform a task.  


15. The method of claim 1, further comprising: receiving, via the application of the mobile device of the first user, one or more of: the information associated with a network address of the second user, the information designated as anonymous by the second user, or contact information of the second user, as authorized by the second user.  

16. The method of claim 15, further comprising: storing, via the application of the mobile device of the first user, one or more of: the information associated with a network address of the second user, the information designated as anonymous by the second user, or the contact information of the second user in the first user's contact lists.  

17. A method for facilitating private or anonymous communications, comprising: creating, using an application of a mobile device of a first user, a unique communication profile of a first user, wherein the profile includes information designated as anonymous by the first user; generating, using the application of the mobile device of the first user, a two dimensional code symbol corresponding to the unique communication profile of the first user; displaying, using the application of the mobile device of the first user, the code symbol for scanning by a second user, wherein the code symbol includes a digital identification code of the first user in the form of a sequence of digital data embedded in the code symbol; and establishing, using an application of the mobile device and the digital identification code of the first user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the first user or information designated as anonymous by the first user.  

18. The method of claim 17, wherein the application of the mobile device of the first user includes a stored table of previously generated two dimensional code symbols of the first user.  

19. A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: obtaining, with a two dimensional code scanner of an application residing on a mobile device of a first user, a scanned image of a code symbol corresponding to a unique communication profile of a second user; converting, using an application of the mobile device of the first user, the scanned image of the code symbol into a corresponding two dimensional pattern of dots representative of the code symbol; extracting from the two dimensional pattern of dots, using the application of the mobile device of the first user, a digital identification code of the second user in the form of a sequence of digital data embedded in the code symbol; and establish
hing, using an application of the mobile device of the first user and the digital identification code of the second user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the second user or information designated as anonymous by the second user.  

20. The medium of claim 19, wherein the operations further comprise: listing the scanned image of the code symbol in a database of active code symbols.  

1. A method for facilitating private or anonymous communications, comprising: 

obtaining, with a two dimensional code scanner of an application residing on a mobile device of a first user, a scanned image of a code symbol corresponding to a unique communication profile of a second user; 

converting, using the application of the mobile device of the first user, the scanned image of the code symbol into a corresponding two dimensional pattern of dots representative of the code symbol; extracting from the two dimensional pattern of dots, using the application of the mobile device of the first user, a digital identification code of the second user in the form of a sequence of digital data embedded in the code symbol; and 

establishing, using an application of the mobile device of the first user and the digital identification code of the second user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the second user or information designated as anonymous by the second user.

2. The method of claim 1, wherein establishing the secure two-way communication with the second user does not reveal to the second user the network address of the first user or information designated as anonymous by the first user.

3. The method of claim 2, wherein establishing a secure two-way communication with the second user comprises using a secure server.
4. The method of claim 3, wherein the secure server stores one or more of: the information associated with a network address of the first or second user, the information designated as anonymous by the first or second user, or contact information of the first or second user.
5. The method of claim 4, wherein the secure server uses at least some of the information associated with a network address of the first or second user, at least some of the information designated as anonymous by the first or second user, or at least some of the contact information of the first or second user to establish the secure two-way communication between the first and second users.

6. The method of claim 4, wherein the secure server deletes one or more of: the corresponding information associated with a network address of the first or second user, the information designated as anonymous by the first or second user, or the contact information of the first or second user if the first or second user has not established a secure two-way communication within a predetermined time.
7. The method of claim 1, wherein the digital identification code of the second user expires if the first user does not establish the secure two-way communication with the second user within a predetermined time.
8. The method of claim 1, wherein the application of the mobile device of the first user includes a stored table of previously extracted digital identification codes of other users, including the second user.
9. The method of claim 8, wherein the digital identification code of the second user includes a set of numbers or a value associated with a stored profile of the second user.
10. The method of claim 9, wherein a remote server uses the set of numbers or the value to access the information associated with a network address of the second user or the information designated as anonymous by the second user.
11. The method of claim 1, wherein the code symbol corresponding to a unique communication profile of the second user comprises a QR code and includes a classification category indicative of the level of anonymity associated with the profile.
12. The method of claim 11, wherein the classification category is one of: personal, professional, anonymous, or miscellaneous.
13. The method of claim 1, further comprising: receiving, via the application of the mobile device of the first user, notifications from the second user.
14. The method of claim 13, wherein the notifications comprise one or more of: a request to establish a two-way communication, an alert, a sound, an icon badge, a sticker, a selection of one or more items for purchase, or a reminder to perform a task.

15. The method of claim 1, further comprising: receiving, via the application of the mobile device of the first user, one or more of: the information associated with a network address of the second user, the information designated as anonymous by the second user, or contact information of the second user, as authorized by the second user.

16. The method of claim 15, further comprising: storing, via the application of the mobile device of the first user, one or more of: the information associated with a network address of the second user, the information designated as anonymous by the second user, or the contact information of the second user in the first user's contact lists.
17. A method for facilitating private or anonymous communications, comprising: creating, using an application of a mobile device of a first user, a unique communication profile of a first user, wherein the profile includes information designated as anonymous by the first user; generating, using the application of the mobile device of the first user, a two dimensional code symbol corresponding to the unique communication profile of the first user; displaying, using the application of the mobile device of the first user, the code symbol for scanning by a second user, wherein the code symbol includes a digital identification code of the first user in the form of a sequence of digital data embedded in the code symbol; and establishing, using an application of the mobile device and the digital identification code of the first user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the first user or information designated as anonymous by the first user.
18. The method of claim 17, wherein the application of the mobile device of the first user includes a stored table of previously generated two dimensional code symbols of the first user.
19. A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: obtaining, with a two dimensional code scanner of an application residing on a mobile device of a first user, a scanned image of a code symbol corresponding to a unique communication profile of a second user; converting, using an application of the mobile device of the first user, the scanned image of the code symbol into a corresponding two dimensional pattern of dots representative of the code symbol; extracting from the two dimensional pattern of dots, using the application of the mobile device of the first user, a digital identification code of the second user in the form of a sequence of digital data embedded in the code symbol; and establishing, using an application of the mobile device of the first user and the digital identification code of the second user, a secure two-way communication with the second user; wherein the digital identification code of the second user does not include information associated with a network address of the second user or information designated as anonymous by the second user.
20. The medium of claim 19, wherein the operations further comprise: listing the scanned image of the code symbol in a database of active code symbols. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887